Case 2:17-cv-01495-NR Document 26-2 Filed 01/18/19 Page 1 of 3

EXHIBIT B
Case 2:17-cv-01495-NR Document 26-2 Filed 01/18/19 Page 2 of 3

 

 

eee
From: Kelsey Gdovin
Sent: Thursday, January 17, 2019 11:54 AM
To: Justin Everett
Subject: RE: ADR Stipulation Form

| will indicate on the form that you intend to request a waiver. Do you agree to Judi Teeter?

From: Justin Everett <jeverett179 @gmail.com>
Sent: Thursday, January 17, 2019 11:12 AM

To: Kelsey Gdovin <KGdovin@cohenlaw.com>
Subject: Re: ADR Stipulation Form

I can request a waiver
On Thu, Jan 17, 2019, 10:56 AM Kelsey Gdovin <KGdovin@cohenlaw.com wrote:

_ Mr. Everett,

_ Attached is a proposed ADR stipulation. Fieldworks agrees to mediation, and we propose using Judi Teeter as
the mediator. Her fee was $1400 in 2018. Please let me know if she is acceptable.

_ Fieldworks will pay 50% of her fee. Fieldworks does not have the authority to waive your half of the fee on
_ behalf of the Court, but we noted on the ADR stipulation that the Court may waive 50% of the fee due to your

_ in forma pauperis status.

_ If you are looking to settle and you give me a reasonable number today, I will propose it to the client. I do not
_ have any authority at this time, but I will at least take the number to them. It seems to me that the court was

- saying that the value of this case does not warrant a jury trial. I can’t promise anything, but if you get the

' numbers closer to where we were at the case management conference, I will see what I can do. After today,

: we will be moving forward with filing the ADR stipulation.

: All the best,

| Kelsey
Case 2:17-cv-01495-NR Document 26-2 Filed 01/18/19 Page 3 of 3

| Kelsey Gdovin
. Attorney
: kadovin@cohenlaw.com

| Cohen & Grigsby, P.C.
625 Liberty Avenue

| Pittsburgh, Pennsylvania 15222-3152

Ps 412-297-4797 « F: 412-209-0672

www.cohenlaw.com * C&G LinkedIn

: NOTICE: This email, and any documents, files or other data attached to the email, may contain information

_ that is privileged or confidential. If you are not the intended recipient of this email, you are hereby notified that
- any reading, use, copying, disclosure, dissemination or distribution of this email and its attachments is

_ STRICTLY PROHIBITED. If you received this email in error, please immediately notify the sender by

- replying to the email or by calling Cohen & Grigsby, P.C. at (800)-394-4904 and asking to speak with the

- sender. Also, please immediately delete this email and all of its attachments without saving the email in any

- manner. Thank you.
